DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 03/15/2021.  This IDS has been considered.

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. 
Specifically, Applicant argues in the first full paragraph of page 7 that Depari fails to teach or suggest “a reflection part provided in the pointer to substantially reflect the visible rays into the pointer and to substantially pas and output the infrared rays from a central part of the rotation of the pointer”.  Applicant acknowledges that Examiner interpreted the combination of Dapari’s hub 110 and filter mechanism 116 to read on this element but does not provide and argument as to why Examiner’s interpretation is incorrect.
Nevertheless, Examiner asserts that the combination of the hub 110 and filter 116 read on this claim limitation.  Depari discloses on page 9, lines 14-16 that “[t]he pointer needle 106 is operable as a light guide for propagating light rays received from the light source 120 towards a distal end A of the shaft 112”.  In order for the light coming vertically from light source 120 to reach the pointer, it must be reflected off the internal surfaces of hub 110, specifically the diagonal portion that guides the light from a vertical orientation entering the hub to a horizontal orientation inside the light guide 106. Depari explicitly states that the filter mechanism 116 “is configured to filter a desired or predetermined spectrum of light.  In a preferred embodiment the predetermined spectrum selected is an infrared radiation” (page 10, lines 5-8).  Therefore the filter mechanism 116is configured to substantially pass and output the infrared rays from a central part of rotation of the pointer.  Thus the combination of the hub 110 and the filter meets the claim limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Depari et al. (GB2567453; “Depari”) in view of Ballard et al. (US 2009/0272313; “Ballard”).

Regarding claim 1, Depari discloses in at least figure 1 a meter device (100) (page 8, lines 23-25) comprising a rotation shaft (112) (page 8, line 28), 5a pointer (108) provided in an end part of the rotation shaft (112) and rotating integrally with the rotation shaft (112) (page 8, lines 25-28), an illumination light source (120) which outputs visible rays to the pointer (108) (page 9, lines 14-16), a light source (120) of infrared rays which outputs the infrared rays to the pointer (108) (page 10, lines 4-8), and a reflection part (110, 116) provided in the pointer (106) to substantially reflect the visible rays into the pointer (106) and to substantially pass and output the infrared rays from a central part of rotation 15of the pointer (106) (page 8, lines 23-31, see also page 10, lines 4-8).
The difference between Depari’s disclosure and the instant invention is Depari uses one broad spectrum light source as both the illumination source and the infrared source rather than separate lights sources, thus Depari is silent to the infrared source is arranged in 10parallel to the illumination light source.
However, using two parallel light sources instead of one broad spectrum light source would be an obvious variant conceivable to one of ordinary skill in the art.
For example, Ballard teaches in figure 2 that it is known to use multiple light sources (228, 234) in parallel for illuminating and directing light to a meter (200) (¶¶ [0021]-[0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Depari’s single broad-spectrum light source with separate light sources each desired wavelength as taught by Ballard for the purpose of using a specific color of light for the pointer (¶ [0022]).

Regarding claim 2, Depari discloses in figure 1 the illumination light source (120) and the light source (120) of the infrared rays are arranged, opposing to a first end face (120) 20of a base end part side (124) of the rotation shaft (112), and wherein the visible rays and the infrared rays pass through the rotation shaft (112) and reach the reflection part (110, 116).  

Regarding claim 4, Depari discloses the pointer (108) includes a light guide part (132) protruding 10toward the illumination light source (120) and the light source of infrared rays (120) and having light input surfaces which allow the visible rays and the infrared rays to be incident (page 11, lines 22-24).  

Regarding claim 5, Depari discloses a diffusion lens (116) which diffuses and outputs the infrared rays is provided with the pointer (108) (page 10, lines 4-6).
  
Regarding claim 6, Depari as modified by Ballard disclose a meter unit comprising the meter device according to claim 1 ((100), see rejection of claim 1 above), Depari further discloses 20a camera (104) which picks up an image of an irradiated member which is irradiated with the infrared rays (page 8, lines 23-25), and a meter panel (142) on which the meter device (100) and the camera (104) are installed (page 8, lines 31-33).  

Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the claim requires the tubular light guide be member into which the rotation shaft inserted.  Since Depari discloses the camera and the lenses are inside the rotation shaft, the rotation shaft cannot be simultaneously in the light guide member and accommodating the camera lenses without rendering Depari’s invention unusable for its intended purpose.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALIE HULS/Primary Examiner, Art Unit 2863